Case 2:19-cv-05687-KES Document 36 Filed 02/23/21 Page 1 of 15 Page ID #:170




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
     ESMERALDA REYNOSO,                        )       No. 2:19-cv-05687-KES
11                                             )
                    Plaintiff,                 )
12                                             )       ORDER RE
13           v.                                )       STIPULATED PROTECTIVE
                                               )       ORDER
14                                             )
     COUNTY OF VENTURA, and                    )
15   DOES 1-10                                 )
                                               )
16                  Defendant.                 )
17
18      1.        A. PURPOSES AND LIMITATIONS
19
20           Discovery in this action is likely to involve production of confidential,
21   proprietary, or private information for which special protection from public
22   disclosure and from use for any purpose other than prosecuting this litigation may
23   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
24   enter the following Stipulated Protective Order. The parties acknowledge that this
25   Order does not confer blanket protections on all disclosures or responses to
26   discovery and that the protection it affords from public disclosure and use extends
27   only to the limited information or items that are entitled to confidential treatment
28   under the applicable legal principles. The parties further acknowledge, as set forth

                                                   1
                            STIPULATED PROTECTIVE ORDER
Case 2:19-cv-05687-KES Document 36 Filed 02/23/21 Page 2 of 15 Page ID #:171




 1   in Section 12.3, below, that this Stipulated Protective Order does not entitle them
 2   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
 3   procedures that must be followed and the standards that will be applied when a
 4   party seeks permission from the court to file material under seal.
 5
 6         B. GOOD CAUSE STATEMENT
 7
 8         This action is likely to involve medical and personnel file information for
 9   which special protection from public disclosure and from use for any purpose other
10   than prosecution of this action is warranted. Such confidential and proprietary
11   materials and information consist of, among other things, confidential medical and
12   personnel file information (including information implicating privacy rights of
13   third parties), information otherwise generally unavailable to the public, or which
14   may be privileged or otherwise protected from disclosure under state or federal
15   statutes, court rules, case decisions, or common law. Accordingly, to expedite the
16   flow of information, to facilitate the prompt resolution of disputes over
17   confidentiality of discovery materials, to adequately protect information the parties
18   are entitled to keep confidential, to ensure that the parties are permitted reasonable
19   necessary uses of such material in preparation for and in the conduct of trial, to
20   address their handling at the end of the litigation, and serve the ends of justice, a
21   protective order for such information is justified in this matter. It is the intent of the
22   parties that information will not be designated as confidential for tactical reasons
23   and that nothing be so designated without a good faith belief that it has been
24   maintained in a confidential, non-public manner, and there is good cause why it
25   should not be part of the public record of this case.
26   ///
27   ///
28   ///

                                                 2
                           STIPULATED PROTECTIVE ORDER
Case 2:19-cv-05687-KES Document 36 Filed 02/23/21 Page 3 of 15 Page ID #:172




 1   2.     DEFINITIONS
 2          2.1    Action: This pending federal lawsuit.
 3          2.2    Challenging Party: a Party or Non-Party that challenges the
 4   designation of information or items under this Order.
 5          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 6   how it is generated, stored or maintained) or tangible things that qualify for
 7   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 8   the Good Cause Statement.
 9          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
10   their support staff).
11          2.5    Designating Party: a Party or Non-Party that designates information
12   or items that it produces in disclosures or in responses to discovery as
13   “CONFIDENTIAL.”
14          2.6    Disclosure or Discovery Material: all items or information, regardless
15   of the medium or manner in which it is generated, stored, or maintained (including,
16   among other things, testimony, transcripts, and tangible things), that are produced
17   or generated in disclosures or responses to discovery in this matter, with the
18   exception of medical and personnel file items and information that is already in a
19   party’s custody (including, but not limited to, a party’s attorney and a party’s
20   expert witness) prior to the entry of this order.
21          2.7    Expert: a person with specialized knowledge or experience in a
22   matter pertinent to the litigation who has been retained by a Party or its counsel to
23   serve as an expert witness or as a consultant in this Action.
24          2.8    House Counsel: attorneys who are employees of a party to this
25   Action. House Counsel does not include Outside Counsel of Record or any other
26   outside counsel.
27          2.9    Non-Party: any natural person, partnership, corporation, association,
28   or other legal entity not named as a Party to this action.

                                                3
                             STIPULATED PROTECTIVE ORDER
Case 2:19-cv-05687-KES Document 36 Filed 02/23/21 Page 4 of 15 Page ID #:173




 1         2.10    Outside Counsel of Record: attorneys who are not employees of a
 2   party to this Action but are retained to represent or advise a party to this Action
 3   and have appeared in this Action on behalf of that party or are affiliated with a law
 4   firm which has appeared on behalf of that party, and includes support staff.
 5         2.11    Party: any party to this Action, including all of its officers, directors,
 6   employees, consultants, retained experts, and Outside Counsel of Record (and their
 7   support staffs).
 8         2.12    Producing Party: a Party or Non-Party that produces Disclosure or
 9   Discovery Material in this Action.
10         2.13    Professional Vendors: persons or entities that provide litigation
11   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
12   demonstrations, and organizing, storing, or retrieving data in any form or medium)
13   and their employees and subcontractors.
14         2.14    Protected Material: any Disclosure or Discovery Material that is
15   designated as “CONFIDENTIAL.”
16         2.15    Receiving Party: a Party that receives Disclosure or Discovery
17   Material from a Producing Party.
18
19   3.    SCOPE
20         The protections conferred by this Stipulation and Order cover not only
21   Protected Material (as defined above), but also (1) any information copied or
22   extracted from Protected Material; (2) all copies, excerpts, summaries, or
23   compilations of Protected Material; and (3) any testimony, conversations, or
24   presentations by Parties or their Counsel that might reveal Protected Material.
25         Any use of Protected Material at trial shall be governed by the orders of the
26   trial judge. This Order does not govern the use of Protected Material at trial.
27   ///
28   ///

                                                4
                          STIPULATED PROTECTIVE ORDER
Case 2:19-cv-05687-KES Document 36 Filed 02/23/21 Page 5 of 15 Page ID #:174




 1   4.    DURATION
 2         Even after final disposition of this litigation, the confidentiality obligations
 3   imposed by this Order shall remain in effect, with respect to documents produced
 4   in discovery that were not already in a party’s custody (including, but not limited
 5   to, a party’s attorney and a party’s expert witness) prior to the entry of this order,
 6   until a Designating Party agrees otherwise in writing or a court order otherwise
 7   directs. Final disposition shall be deemed to be the later of (1) dismissal of all
 8   claims and defenses in this Action, with or without prejudice; and (2) final
 9   judgment herein after the completion and exhaustion of all appeals, rehearings,
10   remands, trials, or reviews of this Action, including the time limits for filing any
11   motions or applications for extension of time pursuant to applicable law.
12
13   5.    DESIGNATING PROTECTED MATERIAL
14         5.1    Exercise of Restraint and Care in Designating Material for Protection.
15   Each Party or Non-Party that designates information or items for protection under
16   this Order must take care to limit any such designation to specific material that
17   qualifies under the appropriate standards. The Designating Party must designate
18   for protection only those parts of material, documents, items, or oral or written
19   communications that qualify so that other portions of the material, documents,
20   items, or communications for which protection is not warranted are not swept
21   unjustifiably within the ambit of this Order.
22         Mass, indiscriminate, or routinized designations are prohibited.
23   Designations that are shown to be clearly unjustified or that have been made for an
24   improper purpose (e.g., to unnecessarily encumber the case development process
25   or to impose unnecessary expenses and burdens on other parties) may expose the
26   Designating Party to sanctions.
27   ///
28   ///

                                                5
                          STIPULATED PROTECTIVE ORDER
Case 2:19-cv-05687-KES Document 36 Filed 02/23/21 Page 6 of 15 Page ID #:175




 1         If it comes to a Designating Party’s attention that information or items that it
 2   designated for protection do not qualify for protection, that Designating Party must
 3   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 4         5.2      Manner and Timing of Designations. Except as otherwise provided in
 5   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 6   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 7   under this Order must be clearly so designated before the material is disclosed or
 8   produced.
 9         Designation in conformity with this Order requires:
10               (a) for information in documentary form (e.g., paper or electronic
11   documents, but excluding transcripts of depositions or other pretrial or trial
12   proceedings), that the Producing Party affix at a minimum, the legend
13   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
14   contains protected material. If only a portion or portions of the material on a page
15   qualifies for protection, the Producing Party also must clearly identify the
16   protected portion(s) (e.g., by making appropriate markings in the margins).
17         A Party or Non-Party that makes original documents available for inspection
18   need not designate them for protection until after the inspecting Party has indicated
19   which documents it would like copied and produced. During the inspection and
20   before the designation, all of the material made available for inspection shall be
21   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
22   documents it wants copied and produced, the Producing Party must determine
23   which documents, or portions thereof, qualify for protection under this Order.
24   Then, before producing the specified documents, the Producing Party must affix
25   the “CONFIDENTIAL legend” to each page that contains Protected Material. If
26   only a portion or portions of the material on a page qualifies for protection, the
27   Producing Party also must clearly identify the protected portion(s) (e.g., by making
28   appropriate markings in the margins).

                                                6
                           STIPULATED PROTECTIVE ORDER
Case 2:19-cv-05687-KES Document 36 Filed 02/23/21 Page 7 of 15 Page ID #:176




 1               (b) for testimony given in depositions that the Designating Party identify
 2   the Disclosure or Discovery Material on the record, before the close of the
 3   deposition all protected testimony.
 4               (c) for information produced in some form other than documentary and
 5   for any other tangible items, that the Producing Party affix in a prominent place on
 6   the exterior of the container or containers in which the information is stored the
 7   legend “CONFIDENTIAL.” If only a portion or portions of the information
 8   warrants protection, the Producing Party, to the extent practicable, shall identify
 9   the protected portion(s).
10         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
11   failure to designate qualified information or items does not, standing alone, waive
12   the Designating Party’s right to secure protection under this Order for such
13   material. Upon timely correction of a designation, the Receiving Party must make
14   reasonable efforts to assure that the material is treated in accordance with the
15   provisions of this Order.
16
17   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
18         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
19   designation of confidentiality at any time that is consistent with the Court’s
20   Scheduling Order.
21         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
22   resolution process under Local Rule 37.1 et seq.
23         6.3      The burden of persuasion in any such challenge proceeding shall be
24   on the Designating Party. Frivolous challenges, and those made for an improper
25   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
26   parties) may expose the Challenging Party to sanctions. Unless the Designating
27   Party has waived or withdrawn the confidentiality designation, all parties shall
28   continue to afford the material in question the level of protection to which it is

                                                7
                           STIPULATED PROTECTIVE ORDER
Case 2:19-cv-05687-KES Document 36 Filed 02/23/21 Page 8 of 15 Page ID #:177




 1   entitled under the Producing Party’s designation until the Court rules on the
 2   challenge.
 3
 4   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 5         7.1      Basic Principles. A Receiving Party may use Protected Material that
 6   is disclosed or produced by another Party or by a Non-Party in connection with this
 7   Action only for prosecuting, defending, or attempting to settle this Action, unless a
 8   party (including, but not limited to, a party’s attorney and a party’s expert witness)
 9   already had custody of the same Protected Material prior to entry of this order.
10   Such Protected Material may be disclosed only to the categories of persons and
11   under the conditions described in this Order. When the Action has been terminated,
12   a Receiving Party must comply with the provisions of section 13 below (FINAL
13   DISPOSITION).
14         Protected Material must be stored and maintained by a Receiving Party at a
15   location and in a secure manner that ensures that access is limited to the persons
16   authorized under this Order.
17         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
18   otherwise ordered by the court or permitted in writing by the Designating Party, a
19   Receiving Party may disclose any information or item designated
20   “CONFIDENTIAL” only to:
21               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
22   well as employees of said Outside Counsel of Record to whom it is reasonably
23   necessary to disclose the information for this Action;
24               (b) the officers, directors, and employees (including House Counsel) of
25   the Receiving Party to whom disclosure is reasonably necessary for this Action;
26               (c) Experts (as defined in this Order) of the Receiving Party to whom
27   disclosure is reasonably necessary for this Action and who have signed the
28   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                               8
                           STIPULATED PROTECTIVE ORDER
Case 2:19-cv-05687-KES Document 36 Filed 02/23/21 Page 9 of 15 Page ID #:178




 1             (d) the court and its personnel;
 2             (e) court reporters and their staff;
 3             (f)   professional jury or trial consultants, mock jurors, and Professional
 4   Vendors to whom disclosure is reasonably necessary for this Action and who have
 5   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6             (g) the author or recipient of a document containing the information or
 7   a custodian or other person who otherwise possessed or knew the information;
 8             (h) during their depositions, witnesses ,and attorneys for witnesses, in
 9   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
10   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
11   they will not be permitted to keep any confidential information unless they sign the
12   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
13   agreed by the Designating Party or ordered by the court. Pages of transcribed
14   deposition testimony or exhibits to depositions that reveal Protected Material may
15   be separately bound by the court reporter and may not be disclosed to anyone
16   except as permitted under this Stipulated Protective Order; and
17             (i) any mediator or settlement officer, and their supporting personnel,
18   mutually agreed upon by any of the parties engaged in settlement discussions.
19
20   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
21   IN OTHER LITIGATION
22         If a Party is served with a subpoena or a court order issued in other litigation
23   that compels disclosure of any information or items designated in this Action as
24   “CONFIDENTIAL,” that Party must:
25             (a) promptly notify in writing the Designating Party. Such notification
26   shall include a copy of the subpoena or court order;
27             (b) promptly notify in writing the party who caused the subpoena or
28   order to issue in the other litigation that some or all of the material covered by the

                                                9
                          STIPULATED PROTECTIVE ORDER
Case 2:19-cv-05687-KES Document 36 Filed 02/23/21 Page 10 of 15 Page ID #:179




 1    subpoena or order is subject to this Protective Order. Such notification shall
 2    include a copy of this Stipulated Protective Order; and
 3              (c) cooperate with respect to all reasonable procedures sought to be
 4    pursued by the Designating Party whose Protected Material may be affected.
 5          If the Designating Party timely seeks a protective order, the Party served
 6    with the subpoena or court order shall not produce any information designated in
 7    this action as “CONFIDENTIAL” before a determination by the court from which
 8    the subpoena or order issued, unless the Party has obtained the Designating Party’s
 9    permission. The Designating Party shall bear the burden and expense of seeking
10    protection in that court of its confidential material and nothing in these provisions
11    should be construed as authorizing or encouraging a Receiving Party in this Action
12    to disobey a lawful directive from another court.
13
14    9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
15    PRODUCED IN THIS LITIGATION
16              (a) The terms of this Order are applicable to information produced by a
17    Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
18    produced by Non-Parties in connection with this litigation is protected by the
19    remedies and relief provided by this Order, unless a party (including, but not
20    limited to, a party’s attorney and a party’s expert witness) already had custody of
21    such information prior to entry of this order. Nothing in these provisions should be
22    construed as prohibiting a Non-Party from seeking additional protections.
23              (b) In the event that a Party is required, by a valid discovery request, to
24    produce a Non-Party’s confidential information in its possession, and the Party is
25    subject to an agreement with the Non-Party not to produce the Non-Party’s
26    confidential information, then the Party shall:
27    ///
28    ///

                                                10
                           STIPULATED PROTECTIVE ORDER
Case 2:19-cv-05687-KES Document 36 Filed 02/23/21 Page 11 of 15 Page ID #:180




 1                 (1) promptly notify in writing the Requesting Party and the Non-
 2    Party that some or all of the information requested is subject to a confidentiality
 3    agreement with a Non-Party;
 4                 (2) promptly provide the Non-Party with a copy of the Stipulated
 5    Protective Order in this Action, the relevant discovery request(s), and a reasonably
 6    specific description of the information requested; and
 7                 (3) make the information requested available for inspection by the
 8    Non-Party, if requested.
 9              (c) If the Non-Party fails to seek a protective order from this court
10    within 14 days of receiving the notice and accompanying information, the
11    Receiving Party may produce the Non-Party’s confidential information responsive
12    to the discovery request. If the Non-Party timely seeks a protective order, the
13    Receiving Party shall not produce any information in its possession or control that
14    is subject to the confidentiality agreement with the Non-Party before a
15    determination by the court. Absent a court order to the contrary, the Non-Party
16    shall bear the burden and expense of seeking protection in this court of its
17    Protected Material.
18
19    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
20          If a Receiving Party learns that, by inadvertence or otherwise, it has
21    disclosed Protected Material to any person or in any circumstance not authorized
22    under this Stipulated Protective Order, the Receiving Party must immediately (a)
23    notify in writing the Designating Party of the unauthorized disclosures, (b) use its
24    best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
25    the person or persons to whom unauthorized disclosures were made of all the terms
26    of this Order, and (d) request such person or persons to execute the
27    “Acknowledgment and Agreement to Be Bound” that is attached hereto as
28    Exhibit A.

                                                11
                            STIPULATED PROTECTIVE ORDER
Case 2:19-cv-05687-KES Document 36 Filed 02/23/21 Page 12 of 15 Page ID #:181




 1    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 2    PROTECTED MATERIAL
 3          When a Producing Party gives notice to Receiving Parties that certain
 4    inadvertently produced material is subject to a claim of privilege or other
 5    protection, the obligations of the Receiving Parties are those set forth in Federal
 6    Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
 7    whatever procedure may be established in an e-discovery order that provides for
 8    production without prior privilege review. Pursuant to Federal Rule of
 9    Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of
10    disclosure of a communication or information covered by the attorney-client
11    privilege or work product protection, the parties may incorporate their agreement
12    in the stipulated protective order submitted to the court.
13
14    12.   MISCELLANEOUS
15          12.1    Right to Further Relief. Nothing in this Order abridges the right of
16    any person to seek its modification by the Court in the future.
17          12.2    Right to Assert Other Objections. By stipulating to the entry of this
18    Protective Order no Party waives any right it otherwise would have to object to
19    disclosing or producing any information or item on any ground not addressed in
20    this Stipulated Protective Order. Similarly, no Party waives any right to object on
21    any ground to use in evidence of any of the material covered by this Protective
22    Order.
23          12.3    Filing Protected Material. A Party that seeks to file under seal any
24    Protected Material must comply with Civil Local Rule 79-5. Protected Material
25    may only be filed under seal pursuant to a court order authorizing the sealing of the
26    specific Protected Material at issue. If a Party's request to file Protected Material
27    under seal is denied by the court, then the Receiving Party may file the information
28    in the public record unless otherwise instructed by the court.

                                                12
                           STIPULATED PROTECTIVE ORDER
Case 2:19-cv-05687-KES Document 36 Filed 02/23/21 Page 13 of 15 Page ID #:182




 1    13.   FINAL DISPOSITION
 2          After the final disposition of this Action, as defined in paragraph 4, within
 3    60 days of a written request by the Designating Party, each Receiving Party must
 4    return all Protected Material to the Producing Party (except for counsel’s copy) or
 5    destroy such material except for Protected Material which was already in a party’s
 6    custody (including, but not limited to, a party’s attorney and a party’s expert
 7    witness) prior to entry of the court’s order. As used in this subdivision, “all
 8    Protected Material” includes all copies, abstracts, compilations, summaries, and
 9    any other format reproducing or capturing any of the Protected Material. Whether
10    the Protected Material is returned or destroyed, the Receiving Party must submit a
11    written certification to the Producing Party (and, if not the same person or entity, to
12    the Designating Party) by the 60 day deadline that (1) identifies (by category,
13    where appropriate) all the Protected Material that was returned or destroyed and
14    (2) affirms that the Receiving Party has not retained any copies, abstracts,
15    compilations, summaries or any other format reproducing or capturing any of the
16    Protected Material. Notwithstanding this provision, Counsel are entitled to retain
17    an archival copy of all pleadings, motion papers, trial, deposition, and hearing
18    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
19    reports, attorney work product, and consultant and expert work product, even if
20    such materials contain Protected Material. Any such archival copies that contain or
21    constitute Protected Material remain subject to this Protective Order as set forth in
22    Section 4 (DURATION).
23
24    14.   Any violation of this Order may be punished by any and all appropriate
25    measures including, without limitation, contempt proceedings and/or monetary
26    sanctions.
27    ///
28    ///

                                                13
                           STIPULATED PROTECTIVE ORDER
Case 2:19-cv-05687-KES Document 36 Filed 02/23/21 Page 14 of 15 Page ID #:183




 1    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2
 3    DATED: August 13, 2020
 4
      /s/ Andre Verdun
 5    Attorneys for Plaintiff Esmeralda Reynoso
 6
 7    DATED: February 22, 2021
 8
      /s/ Christine Renshaw
 9    Attorneys for Defendant County of Ventura
10
11
      FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
12
             February 23, 2021
      DATED:___________________
13
14    __________________________________
15    KAREN E. SCOTT
      United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            14
                         STIPULATED PROTECTIVE ORDER
Case 2:19-cv-05687-KES Document 36 Filed 02/23/21 Page 15 of 15 Page ID #:184




 1
 2
                                           EXHIBIT A

 3
                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 4
            I, ________________________________ [print or type full name], of

 5
      _________________________________[print or type full address], declare under

 6
      penalty of perjury that I have read in its entirety and understand the Stipulated

 7
      Protective Order that was issued by the United States District Court for the Central

 8
      District of California on [date] in the case of __________________________

 9
      [insert formal name of the case and the number and initials assigned to it by

10
      the court]. I agree to comply with and to be bound by all the terms of this

11
      Stipulated Protective Order and I understand and acknowledge that failure to so

12
      comply could expose me to sanctions and punishment in the nature of contempt. I

13
      solemnly promise that I will not disclose in any manner any information or item

14
      that is subject to this Stipulated Protective Order to any person or entity except in

15
      strict compliance with the provisions of this Order. I further agree to submit to the

16
      jurisdiction of the United States District Court for the Central District of California

17
      for the purpose of enforcing the terms of this Stipulated Protective Order, even if

18
      such enforcement proceedings occur after termination of this action. I hereby

19
      appoint _____________________________ [print or type full name] of

20
      ______________________________ [print or type full address and telephone

21
      number] as my California agent for service of process in connection with this

22
      action or any proceedings related to enforcement of this Stipulated Protective

23
      Order.

24
      Date: _______________________

25
      City and State where sworn and signed: __________________________

26
27
      Printed name: ____________________________

28
      Signature:   ______________________________

                                                15
                           STIPULATED PROTECTIVE ORDER
